Name: Commission Regulation (EC) NoÃ 1011/2005 of 30 June 2005 fixing the representative prices and additional import duties for certain products in the sugar sector in the 2005/06 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade;  EU finance;  prices
 Date Published: nan

 1.7.2005 EN Official Journal of the European Union L 170/35 COMMISSION REGULATION (EC) No 1011/2005 of 30 June 2005 fixing the representative prices and additional import duties for certain products in the sugar sector in the 2005/06 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 24(4) thereof, Whereas: (1) Pursuant to Commission Regulation (EC) No 1423/95 of 23 June 1995 laying down detailed implementing rules for the import of products in the sugar sector other than molasses (2), the cif import prices for raw sugar and white sugar set in accordance with Commission Regulation (EEC) No 784/68 (3) are to be considered the representative prices. Those prices are fixed for the standard qualities defined in Annex I(I) and II to Regulation (EC) No 1260/2001. (2) For the purpose of fixing the representative prices, account must be taken of all the information provided for in Article 2 of Regulation (EEC) No 764/68, except in the cases provided for in Article 3 of that Regulation. (3) For the purpose of adjusting prices not relating to the standard quality, the price increases or reductions referred to in Article 5(1)(a) of Regulation (EEC) No 784/68 must be applied to the offers taken into consideration in the case of white sugar. In the case of raw sugar, the corrective factors provided for in point (b) of that paragraph must be applied. (4) Where there is a difference between the trigger price for the product concerned and the representative price, additional import duties should be fixed under the terms laid down in Article 3 of Regulation (EC) No 1423/95. (5) The representative prices and additional import duties for the products concerned should be fixed in accordance with the second paragraph of Article 1(2) and Article 3(1) of Regulation (EC) No 1423/95. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and the additional duties applying to imports of the products referred to in Article 1 of Regulation (EC) No 1423/95 shall be as set out in the Annex hereto for the 2005/06 marketing year. Article 2 This Regulation shall enter into force on 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 141, 24.6.1995, p. 16. Regulation as last amended by Regulation (EC) No 624/98 (OJ L 85, 20.3.1998, p. 5). (3) OJ L 145, 27.6.1968, p. 10. Regulation as amended by Regulation (EC) No 260/96 (OJ L 34, 13.2.1996, p. 16). ANNEX Representative prices and additional duties applicable to imports of white sugar, raw sugar and products covered by CN code 1702 90 99 applicable from 1 July 2005 (EUR) CN code Representative price per 100 kg of the product concerned Additional duty per 100 kg of the product concerned 1701 11 10 (1) 21,64 5,48 1701 11 90 (1) 21,64 10,80 1701 12 10 (1) 21,64 5,29 1701 12 90 (1) 21,64 10,28 1701 91 00 (2) 24,83 13,03 1701 99 10 (2) 24,83 8,30 1701 99 90 (2) 24,83 8,30 1702 90 99 (3) 0,25 0,40 (1) Fixed for the standard quality defined in Annex I.II to Council Regulation (EC) No 1260/2001 (OJ L 178, 30.6.2001, p. 1). (2) Fixed for the standard quality defined in Annex I.I to Regulation (EC) No 1260/2001. (3) Fixed per 1 % sucrose content.